



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Yaghob, 2018 ONCA 775

DATE: 20180924

DOCKET: C61533

Pepall, Lauwers and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mikhael Yaghob

Appellant

Louis P. Strezos, Sherif M. Foda and Kaleigh D.
    Davidson, for the appellant

Lisa Mathews, for the respondent

Heard: September 21, 2018

On appeal from the conviction entered on August 20, 2015
    and the sentence imposed on January 7, 2016 by Justice Beverly A. Brown of the Ontario
    Court of Justice.

REASONS FOR DECISION

[1]

We approve the substance of the joint submissions of the appellant and
    the Crown and make the following order:

1.

The appeal from the conviction of one count of possession of oxycodone
    for the purposes of trafficking contrary to s. 5(2) of the
Controlled Drugs
    and Substances Act
, S.C. 1996, c. 19

(CDSA) is granted;

2.

A conviction for one count of possession of oxycodone contrary to s.
    4(1) of the CDSA is substituted;

3.

The appeal from the conviction of one count of possession of cocaine
    contrary to s. 4(1) of the CDSA is dismissed; and,

4.

Leave to appeal sentence is granted and a sentence of time served is
    substituted.

S.E.
    Pepall J.A

P.
    Lauwers J.A.

Fairburn
    J.A.


